Opinion filed September 7, 2006















 








 




Opinion filed September 7, 2006
 
 
 
 
 
 
                                                                        In The
                                                                              
    Eleventh Court of Appeals
                                                                   __________
 
                                                          No. 11-06-00213-CV 
 
                                                    __________
 
                 TEXAS
DEPARTMENT OF PUBLIC SAFETY,
Appellant
 
                                                             V.
 
                             JAMES
HOLTON TAYLOR,
III, Appellee
 

 
                                          On
Appeal from the 29th District Court
 
                                                       Palo
  Pinto County, Texas
 
                                                  Trial Court Cause No. C41286
 

 
                                             M
E M O R A N D U M   O P I N I O N
The parties have filed in this court a joint
motion to reverse and remand the case for the entry of an order denying
expunction.  The motion is granted.
The order of the trial court is reversed, and the
cause is remanded for the entry of an order denying expunction.
 
PER CURIAM
September 7, 2006
Panel
consists of:  Wright, C.J., and
McCall, J., and Strange, J.